Citation Nr: 1733286	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to a compensable evaluation for left lower extremity (LLE) surgical scar. 


REMAND

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.  While additional delay is regrettable, the Board finds that a third remand is required to fairly decide the Veteran's claims and afford him procedural due process.

The Veteran had active duty service from January 1988 to July 1991.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2013, the AOJ increased the evaluation of the Veteran's left knee DJD from 0 to 10 percent, effective on the date of service connection (September 22, 2011).  However, because the AOJ has not yet granted the maximum disability rating for this impairment, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2015, the Board remanded the issues herein for additional development, which included providing the Veteran with examinations to assess the severity of his claimed conditions.  

In October 2016, the Board remanded the issues herein again for additional development.  Specifically, the Board found that the Veteran was not properly notified of pertinent VA examinations and failed to report.  The Board directed the AOJ to: (1) obtain outstanding VA treatment records; (2) obtain any other, relevant treatment records identified by the Veteran; and (3) perform appropriate examinations to determine the severity of the Veteran's left knee DJD and LLE scar.  The Board specified that the left knee DJD examination must be Correia-compliant.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The Board also specified that the LLE scar examiner must address the Veteran's August 2013 statement that he had numbness in his left shin where a skin graft was performed for his anterior cruciate ligament (ACL) replacement.  For the reasons below, the Board finds that the AOJ did not substantially comply with the October 2016 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AOJ scheduled the Veteran for the requested examinations, planned for March 2017.  The Veteran failed to report to these examinations, but subsequently notified the AOJ that he was having car/transportation problems.  The examinations were rescheduled for May 2017, but the Veteran failed to report to these examinations as well.  Without clarifying whether the Veteran had good cause for failure to appear to the May 2017 examinations, the AOJ readjudicated the claims based on the evidence of record.  

Additionally, the current record does not contain evidence that the Veteran was even notified of the scheduled examinations in May 2017.  Because of the AOJ's history of prior administrative irregularities with notifying the Veteran of scheduled examinations, the Board will not presume administrative regularity unless properly documented in the record.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013); October 2016 Board Remand. 

As such, the Board remains unclear as to: (1) whether the Veteran was properly notified of the scheduled examinations in May 2017; (2) if properly notified, whether the Veteran had good cause for failure to report to the scheduled examinations in May 2017; (3) the current severity of the Veteran's left knee DJD based on Correia-compliant testing; and (4) the current severity of the Veteran's LLE scar after incorporating his August 2013 statement about numbness.  In light of these deficiencies and ambiguities, the Veteran should be afforded another opportunity to be examined.

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding, VA treatment records from Hampton VAMC dated after December 29, 2016. 

2.  Seek any outstanding, private treatment records identified by the Veteran.

3.  Following the completion of directives 1 and 2, schedule the Veteran for an examination with an appropriate medical professional to assess the current severity of the Veteran's left knee DJD.  

The appropriate medical professional is advised that all testing must comply with the holding of Correia.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59. 

If symptom severity has fluctuated throughout the appeal period, then the appropriate medical professional must identify any beginning and end dates of fluctuation.   

4.  Following the completion of directives 1 and 2, schedule the Veteran for an examination with an appropriate medical professional to assess the current severity of the Veteran's LLE scar.  

The appropriate medical professional is advised that the examination report must include discussion of the Veteran's August 2013 statement regarding numbness in his left shin where a skin graft was performed for his ACL replacement.  

If symptom severity has fluctuated throughout the appeal period, then the appropriate medical professional must identify any beginning and end dates of fluctuation.   

The AOJ is advised that the Veteran must be properly notified of the scheduled examinations, the importance of reporting to the scheduled examinations, and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  All pertinent notifications and/or responses must be properly documented in the record.  See Remand body for discussion of prior deficiency.  

The AOJ is further advised that, if the Veteran fails to report to the scheduled examinations, good cause development must be performed before readjudication.  Again, all pertinent notifications and/or responses must be properly documented in the record.  See Remand body for discussion of prior deficiency.  

Ensure compliance with the directives of this remand.  If the development is deficient in any manner, implement corrective procedures..  See Stegall, 11 Vet. App. at 271. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel


Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).

